Citation Nr: 9911803	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946, and from September 1950 to May 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was remanded by the Board in February 1997 and 
September 1998; it was returned to the Board in January 1999.

REMAND

Briefly, the record reflects that the veteran failed, without 
explanation, to report for a VA examination scheduled for 
January 1999 pursuant to the Board's September 1998 remand.  
In addition, he failed to identify any health care providers 
who may possess additional records pertinent to his claim for 
an increased evaluation for left knee disability.  Although 
no evidence warranting readjudication of the veteran's claim 
for an increased evaluation for left knee disability was 
received subsequent to the September 1998 remand, the RO was 
also instructed in the Board's February 1997 and September 
1998 remands to adjudicate the issue of entitlement to 
service connection for degenerative joint disease of the left 
knee.  The RO returned the case to the Board without 
complying with this remand directive.  

The Board points out that the VA General Counsel has issued a 
precedential opinion (VAOPGCPREC 23-97 (July 1997)) holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under diagnostic codes 5003 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  

In light of the above, the Board is of the opinion that 
further development is required prior to further Board action 
on the veteran's claim.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.   

2.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development.  The RO 
should adjudicate the issue of 
entitlement to service connection 
for degenerative joint disease of 
the left knee, to include 
consideration of Allen v. Brown, 7 
Vet. App. 439 (1995).  If 
appropriate, the RO should also 
readjudicate the issue of 
entitlement to an increased rating 
for left knee disability, to include 
consideration of VAOPGCPREC 23-97, 
if applicable.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also consider whether the case 
should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran should be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO. 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


